DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 6-7, and 11-12 have been amended, and claims 8-9 have been canceled.  Claims 1-7 and 10-12 are pending in the current application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2022 and 05/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-12 have been considered but are moot in view of newly cited portions of Wang and Choi.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0359008 A1), hereinafter referred to as Wang, in view of Jindal et al. (US 9,379,837 B2), hereinafter referred to as Jindal, and Choi et al. (US 2016/0353480 A1), hereinafter referred to as Choi.

	Regarding claim 1, Wang teaches a communication device (Wang - Paragraph [0004], note a station or an access point (either of which may be a communication device) may indicate its interference reporting and inter-BSS coordination capabilities) comprising:
	circuitry configured to:
	acquire first parameter information of a first basic service set (BSS) from a device of the first BSS (Wang - Paragraph [0101], note a centralized control device may conduct coordination for the networks, such as BSS, and may transmit interference reporting request frames to APs to request that they and/or their networks conduct interference measurements including monitoring their respective medium and recording parameters (involving a processor, which may be an acquisition unit); Paragraph [0113], note the transmitting AP reports its own parameters), wherein the first parameter information includes information associated with a plurality of parameters (Wang - Paragraph [0165], note each of the fields (in the coordination request IE, see Paragraph [0163]) may contain one or more types of parameters that are subject to coordination and may include type subfield and contents subfield; Paragraph [0172], note associated parameters (contents subfield, see Paragraph [0171]) may be specified by (TXOP, AccessMethod, SharingPolicy, Allowed STAs, Allowed Traffic, QoS settings, NumberExpectedAccess, ExpectedLoad));
	change a first parameter and a second parameter of the plurality of parameters associated with the first BSS (Wang - Paragraph [0205], note the CAP (access point) may evaluate whether the total traffic load may be accommodated without degrading the QoS performance to an unacceptable level, if the traffic load is too high, the CAP may reduce the values of ExpectedLoad and/or NumberExpectedAccess (which are parameters, see Paragraph [0202])).;
	transmit the first parameter information to a device of a second BSS (Wang - Paragraph [0095], note the various BSSs may experience interference from each other (overlapping BSS, see Paragraph [0004]); Paragraph [0115], note the transmitting AP reports (using a transmitter) its own parameters to a neighboring AP (which is located in a different BSS, see Fig. 5)).
	Wang does not teach the circuitry configured to: change, subsequent to the acquisition of the first parameter information, the first parameter of the plurality of parameters associated with the first BSS; and transmit an interference control request frame, including the changed first parameter and the changed second parameter, to a device of a second BSS, wherein the second BSS interferes with the first BSS, and the interference control request frame includes a request to change second parameter information of the second BSS based on the changed first parameter and the changed second parameter associated with the first BSS.
	In an analogous art, Jindal teaches the circuitry configured to:
	change, subsequent to the acquisition of the first parameter information, the first parameter of the plurality of parameters associated with the first BSS (Jindal - Col. 14 lines 5-11, note selective operation of a wireless communication device based on power level of a received signal (containing concurrent transmission parameter, such as CRS threshold, see Col. 6 lines 53-67), a device may selectively apply certain concurrent transmission parameter (i.e., change the parameter) when the power compares favorably with one or more considerations; Col. 18 lines 11-26, note processor (control unit for performing operation of the wireless communication device)); and
	transmit an interference control request frame, including the changed first parameter and the changed second parameter, to a device of a second BSS (Jindal - Col. 15 lines 45-62, note when an AP/STA detects persistent interference from an OBSS, the AP/STA may send a CRS/interference reduction management frame (containing CRS threshold among other concurrent transmission parameters, see Col. 6 lines 53-67) to the AP of the interfering BSS), wherein the second BSS interferes with the first BSS (Jindal - Fig. 2; Col. 3 lines 59-63, note WDEVs (wireless devices) included within one or more overlapping basic services sets (OBSSs); Col. 15 lines 45-46, note interference from an OBSS), and
	the interference control request frame includes a request to change second parameter information of the second BSS based on the changed first parameter and the changed second parameter associated with the first BSS (Jindal - Col. 15 lines 45-62, note the CRS/interference reduction management frame requests the AP of the interfering BSS to lower its TX (transmitter) power (which can be based on different TX CRS thresholds transmitted in the management frame, see Col. 15 lines 63-67 and Col. 16 lines 1-4)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into Wang in order to allow concurrent transmissions to take place, improving throughput (Jindal - Col. 6 lines 7-16).
	The combination of Wang and Jindal does not teach wherein the change of the first parameter reduces one of the throughput or communication quality associated with the communication device; change a second parameter of the plurality of parameters based on the change of the first parameter and the reduction in the one of the throughput or the communication quality, wherein the change of the second parameter improves one of the throughput or the communication quality.
	In an analogous art, Choi teaches wherein the change of the first parameter reduces one of the throughput or communication quality associated with the communication device (Choi - Paragraph [0050], note STA1 operating based on the TPC (transmit power control) may control transmit power to decrease transmit coverage (which can be interpreted as a decrease in communication quality)); 
	change a second parameter of the plurality of parameters based on the change of the first parameter and the reduction in the one of the throughput or the communication quality, wherein the change of the second parameter improves one of the throughput or the communication quality (Choi - Paragraph [0148], note the AP may increase a CCA threshold of an STA1 and decrease transmit power of the STA1, increasing a Tx (transmit) opportunity and reducing interference to a neighbor BSS (improving communication quality); it would have been obvious to adjust the CCA threshold/transmit power at different points in time (e.g., after adjusting transmit power to decrease transmit coverage)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Choi into the combination of Wang and Jindal in order to control parameters such as transmission power of stations within a BSS in response to changes in communication quality, improving communication efficiency in wireless networks (Choi - Paragraphs [0012] and [0060]).

	Regarding claim 2, the combination of Wang and Jindal, specifically Wang teaches wherein the circuitry is further configured to transmit the first parameter information to the device of the second BSS to report the first parameter information to an access point device of the second BSS (Wang - Paragraph [0115], note the transmitting AP reports its own parameters to a neighboring AP (which is located in a different BSS, see Fig. 5)).

	Regarding claim 3, the combination of Wang and Jindal, specifically Wang teaches wherein the device of the second BSS is one of a station device or the access point device (Wang - Paragraph [0004], note a station or an access point may indicate its interference reporting and inter-BSS coordination capabilities).

	Regarding claim 4, Wang teaches wherein the first parameter information includes BSS identification information (Wang - Paragraph [0139], note a BSS may be identified by the combination of ID field set to the BSSID and the type set to BSS).
	Wang does not teach wherein the first parameter information of the first BSS includes transmission power information, modulation scheme information, receiving sensitivity information, version information, type information, transmission path utilization time information, beacon transmission time information or frequency information.
	In an analogous art, Jindal teaches wherein the first parameter information of the first BSS includes transmission power information, modulation scheme information, receiving sensitivity information, version information, type information, transmission path utilization time information, beacon transmission time information or frequency information (Jindal - Col. 4 lines 46-65, note concurrent transmission parameters may include information corresponding to a modulation/coding type, a modulation coding set (MCS), a transmit or receive power level, a basic services set (BSS) identifier, symbol timing and carrier frequency offset).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into Wang for the same reason as claim 1 above.

	Regarding claim 5, the combination of Wang and Jindal, specifically Wang teaches wherein the communication device is an access point device (Wang - Paragraph [0004], note access point).

	Regarding claim 6, Wang does not teach wherein the circuitry is further configured to change the first parameter for a plurality of station devices of the first BSS.
	In an analogous art, Jindal teaches wherein the circuitry is further configured to change the first parameter for a plurality of station devices of the first BSS (Jindal - Col. 11 lines 55-67, note devices can exchange special management frames to negotiate conditions (such as MCS, which is a concurrent transmission parameter, see Col. 4 lines 46-65); Col. 12 lines 1-10, note corresponding APs may exchange management frames and come to an agreement, the agreement parameters are then broadcasted to all devices (STAs) in their BSS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into Wang for the same reason as claim 1 above.

	Regarding claim 7, Wang does not teach wherein the circuitry is further configured to change at least one of a transmission power, a modulation scheme, receiving sensitivity, a transmission path utilization time, a beacon transmission time, or a frequency associated with the first BSS based on the second parameter information of the second BSS.
	In an analogous art, Jindal teaches wherein the circuitry is further configured to change at least one of a transmission power, a modulation scheme, receiving sensitivity, a transmission path utilization time, a beacon transmission time, or a frequency associated with the first BSS based on the second parameter information of the second BSS (Jindal - Col. 13 lines 15-26, note when device B receives the RTS frame, B uses information in the RTS frame (e.g. MCS, which is a concurrent transmission parameter, see Col. 4 lines 46-65) to determine available interference margin, and adjusts the transmit power of the CTS frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into Wang for the same reason as claim 1 above.

	Regarding claim 10, the combination of Wang and Jindal, specifically Wang teaches wherein the communication device is a station device (Wang - Paragraph [0004], note a station), and the circuitry is further configured to receive the first parameter information from an access point device of the first BSS (Wang - Paragraph [0101], note a centralized control device may conduct coordination for the networks, such as BSS, and may transmit interference reporting request frames to APs to request that they and/or their networks conduct interference measurements including monitoring their respective medium and recording parameters; Paragraph [0110], note intra-BSS reporting, which can report parameters to relay STAs).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer readable medium (CRM) claim format, which is taught by Wang (Wang - Paragraph [0260], note the methods may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Madan et al. (US 2014/0036816 A1) discloses adjusting Wi-Fi parameters of an AP and its BSS, increasing throughput and performance.
	Calcev et al. (US 2013/0279489 A1) discloses adjusting BSS parameters such as bandwidth, power, or beacon frequency based on the type of traffic carried by the BSS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461